DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 30 are objected to because of the following informalities:  claim 21, on pg. 3 of the claims, line 1 recites “to the to the”, note claim 30 has the same issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "a web socket connection" in line 4.  However, claim 22 also recites the limitation “a web socket connection” in line 2.  It is unclear whether the different recitations of “a web socket connection” in claims 22 and 23 are referring to the same or different connections, thus, deemed indefinite.  Note, claim 32 has the same issues as claim 23 as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 24-25, 27-31, 33-34, and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 20170115857 to Hughes et al (Hughes).

Claims 21, 30, and 39. Hughes discloses a method of selecting content based on selectable configuration settings (Figs. 14 and 16-21, and ¶¶109-110 and 113-128), the method comprising: 
identifying, by a server including one or more processors, an application executing on a client device to which to transmit content (Fig. 1, and ¶¶53 and 67), the application associated with an account (Fig. 1, and ¶61, databases that store information related to a fantasy sports contest); 
determining, by the server, that the application is configured with a configuration setting to apply a content filtering policy corresponding to one or more players included in one or more lineups associated with the account (Figs. 14 and 16-21, and ¶¶109-110 and 113-128); 
receiving, by the server, a content item (¶¶10-13, “highlight segment”, and/or ¶¶22, 24, and 57 discloses “real-life scoring”, “real-life statistics”, and “fantasy contest scoring”, and “alerts”) from a content source (¶12, “third party suppliers”, also see ¶¶69 and 73); 
determining, by the server, one or more player tags (¶¶133, 135, and 136, “action of interest” related to specific athletes and/or teams) associated with the content item (¶¶10-13, “highlight segment”, and/or ¶¶22, 24, and 57 discloses “real-life scoring”, “real-life statistics”, and “fantasy contest scoring”, and “alerts”; also see ¶139 and 140) responsive to parsing the content item for data indicative of the one or more player tags (¶¶22, 24, and 57 discloses “real-life scoring”, “real-life statistics”, and “fantasy contest scoring”, where content items are related to scores associated with specific athletes of the fantasy sports contest; also see ¶¶5 and 6 discloses real-life scoring by a member; “player tags” are interpreted as links and/or identifiers such as names, sporting positions, teams, or any mechanism used to identify an athlete in a sporting event relative to the fantasy sports contest; the fantasy sporting system gathers and uses specific information of athletes in a sporting event to determine scoring in the fantasy sports system), the one or more player tags identifying one or more second players associated with the content item (Fig. 7, and ¶¶97-99, and ¶¶145-147, “preference information”, also see ¶¶139 and 140, such that highlight segments are related to specific athletes including additional athletes); 
determining, by the server, that the content item includes a player tag of the one or more player tags that identifies a player of the one or more players included in the one or more lineups associated with the account (¶¶133, 135, and 136, “action of interest” related to specific athletes within specific fantasy teams, also see ¶¶139 and 140);
 selecting, by the server, the content item for insertion into a content feed (¶11-13, “media player applications”, “television broadcast”, and stream segment, also see ¶¶69-82) displayed by the application executing on the client device responsive to determining that the content item includes the player tag (¶¶69-82 and 97-99, such that the server provides updated highlight segments related to a Fantasy sports contest, specifically, athletes’ performances in a player’s team); 
transmitting, by the server, the content item to the client device for presentation by the application within the content feed presented by the application (Fig. 4, and ¶¶22 and 92-94); 
(as required by claims 21 and 30) responsive to receiving a request to disable the content filtering policy, selecting, by the server, a second content item having a second player tag that does not identify a second player included in the one or more lineups associated with the account (Figs. 14 and 16-21, and ¶¶109-110 and 113-128, editing specific highlight elements disables some features, and in some instances, according to the specific selected element includes particular athletes that are not included on a user’s fantasy roster); and 
(as required by claims 21 and 30) transmitting, by the server, the second content item to the client device for presentation by the application within in the content feed presented by the application (Figs. 14 and 16-21, and ¶¶109-110 and 112-128). 

Claims 22, 31, and 40. Hughes discloses further comprising: 
establishing, by the server, a web socket connection between the server and the application executing on the client device (¶62, “Information from server 100 and source 102 may be transmitted to user equipment 110 via communication network 108”); 
maintaining, by the server, state information of the web socket connection (¶¶127 and 128, “continuously transmitting highlight segments to user equipment” is an indication there is viable network connection); and 
wherein transmitting the content item to the client device comprises transmitting, by the server, the content item to the client device responsive to determining that the web socket connection is active (Figs. 1-3, and ¶11, “Internet web browsing application”, also see ¶¶77 and 105, such that in order for a user to use the fantasy sports contest application there must be an active Internet connection or the like).

Claims 24 and 33. Hughes discloses further comprising: 
maintaining, by the server, a list of players associated with the account (Fig. 4); and 
updating, by the server, the list of players responsive to a user of the account modifying an existing lineup or adding a new lineup (¶¶4 and 54).

Claims 25 and 34. Hughes discloses wherein the content item is a first content item and the first content item is assigned a first player tag identifying a first player included in the one or more lineups associated with the account, and the method further comprising: 
determining, by the server, that a third player has been added to the list of players associated with the account (¶¶4 and 54); 
identifying, by the server, a third content item including a third player tag corresponding to the third player; 
adding the third content item to a queue of content items to transmit to the application (¶¶20 and 102); and 
transmitting the third content item to the client device for presentation (as required by claim 34) in the content feed of the application responsive to determining that there is a connection between the server and the application executing on the client device (¶¶69-82 and 97-99, such that the server provides updated highlight segments related to a Fantasy sports contest, specifically, athletes’ performances in a player’s team, in this case, additional highlight segments).

Claims 27 and 36. Hughes discloses wherein the application is configured to display an actionable item that when selected, applies the content filtering policy to filter the content presented by the application (¶59, “rosters”, and ¶¶97-99, “athletes”).

Claims 28 and 37. Hughes discloses wherein the content item is a first content item and wherein the method and (as required by claim 37) the server further comprises: 
receiving the first content item from a first content source in a first content format (Fig. 24, 2410, and ¶12, audio); 
selecting, from a plurality of content modification policies, a first content modification policy to modify the format of the first content item from the first content format to a second content format that the application executing on the client device is configured to present in the application (Fig. 24, 2410, and ¶12, video); 
formatting the first content item from the first content format to the second content format (Fig. 24, 2410, and ¶12); and 
storing the first content item in the second content format (Fig. 24, 2410 and ¶12); and 
wherein transmitting the first content item includes transmitting the first content item in the second content format for presentation by the application (¶12 and 73, also see ¶¶74, 75, 85, 86, and 88).

Claims 29 and 38. Hughes discloses further comprising: 
receiving a third content item from a second content source in a third content format (Fig. 24, 2410, and ¶¶12 and 13, text); 
selecting, from a plurality of content modification policies, a second content modification policy to modify the third content format of the third content item to a fourth content format that the application executing on the client device is configured to present in the application (Fig. 24, 2410, and ¶¶12 and 13, static images); 
formatting the third content item from the third content format to the fourth content format (Fig. 24, 2410, and ¶¶12 and 13); 
storing the third content item in the fourth content format (Fig. 24, 2410, and ¶12 and 13); and 
transmitting the third content item to the client device in the fourth content format for presentation by the application (¶¶12, and 13, also see ¶¶73-75, 85, 86, and 88).

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170115857 to Hughes et al (Hughes) in view of US Pub. 20130158984 to Myslinski.

Claims 23 and 32. Hughes discloses further comprising: 
determining, by the server, that a web socket connection between the server and the application has been established (¶62, “Information from server 100 and source 102 may be transmitted to user equipment 110 via communication network 108”); and 
transmitting, by the server, the content item to the client device responsive to determining that the web socket connection between the server and the application has been established (¶63, “The fantasy sports contest information transmitted by server 100 to user equipment 110 includes data which is communicated to users as part of the fantasy sports contest such as statistical information, rosters, standings, etc.”).
However, Hughes fails to explicitly disclose storing a request to transmit the content item in a queue responsive to determining that there is no active web socket connection between the server and the application (emphasis added).
Myslinski teaches storing a request to transmit the content item in a queue responsive to determining that there is no active web socket connection (¶144, also see ¶170).  The gaming system of Hughes would have motivation to use the teachings of Myslinski in order to securely save specific game data while an Internet connection is not available at an user’s device because an Internet connection or the like is required in order for the user device to receive and present new game data related to the fantasy sports game.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Hughes with the teachings of Myslinski in order to securely save specific game data while an Internet connection is not available at an user’s device because an Internet connection or the like is required in order for the user device to receive and present new game data related to the fantasy sports game.

Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170115857 to Hughes et al (Hughes) in view of US Pub. 20130060361 to Gabrail et al (Gabrail).

Claims 26 and 35. Hughes discloses wherein the content item is a first content item and the first content item is assigned a first player tag identifying a first player included in the list of players associated with the account, and the method further comprising: 
determining, by the server, that a lineup including a set of players associated with the account (¶59, “rosters”); 
removing, by the server, at least one of the set of players from the list of players associated with the account (¶4 and 59, trade or dismiss players from a fantasy sports team); 
identifying a fourth content item including a fourth player tag (¶¶97-99, and ¶¶145-147, “preference information”, also see ¶¶139 and 140, such that highlight segments are related to specific athletes) that corresponds to the at least one player of the set of players that was removed from the list of players (¶¶4 and 59, trade or dismiss players from a fantasy sports team); and 
removing the fourth content item from a queue of content items to transmit to the application responsive to removing the at least player from the list of players (¶¶4 and 59, trade or dismiss players from a fantasy sports team).
However, Hughes fails to explicitly disclose:
determining, by the server, that a lineup including a set of players associated with the account has expired; and
removing, by the server, at least one of the set of players from the list of players associated with the account  responsive to determining that the lineup has expired (emphasis added).
Gabrail teaches a lineup including a set of players associated with the account has expired; and removing at least one of the set of players from the list of players associated with the account responsive to determining that the lineup has expired (¶36, “fantasy players released from respective fantasy teams due to contract expiration”).  The gaming system of Hughes would have motivation to use the teachings of Gabrail in order to give other users a chance to add higher performing athletes within the sport to their respective rosters in doing so would make fantasy game play more exciting and interesting because all users get an opportunity to add different athletes to their respective rosters.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Hughes with the teachings of Gabrail in order to give other users a chance to add higher performing athletes within the sport to their respective rosters in doing so would make fantasy game play more exciting and interesting because all players get an opportunity to add different athletes to their respective rosters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715